     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 1 of 38
                                                                       1




 1                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
 2                           WESTERN SECTION

 3

 4
        Jampa Gonpo               )
 5                                )                16cv40138-MGM
             vs                   )
 6                                )              December 16, 2019
        Sonam's Stonewalls, et al )
 7      __________________________)

 8

 9                Daily Copy Excerpt of Trial Held Before

10                     The Honorable Mark G. Mastroianni

11                      United States District Judge.

12

13

14      APPEARANCES:

15
        On behalf of the plaintiff: Aaron B. Schweitzer, Esq.,
16      Troy Law, PLLC 41-25 Kissena Boulevard, Suite 119
        Flushing, NY 11355.
17

18      On behalf of the defendants: Thomas T. Merrigan, Esq.,
        Sweeney Merrigan Law, LLP 393 Main Street, Greenfield, MA
19      01301.

20

21
                              Alice Moran, CSR, RPR, RMR
22                        Official Federal Court Reporter
                               United States Courthouse
23                           300 State Street, Room 303D
                                 Springfield, MA 01105
24                                  (413)731-0086
                               alice.moran@verizon.net
25
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 2 of 38
                                                                             2




 1                                     INDEX

 2

 3      Witness:                                                       Page:

 4

 5

 6      Jampa Gonpo

 7

 8      Direct examination by Mr. Schweitzer                            3

 9

10

11

12

13

14

15

16
        Exhibit No.
17      Description                                                     Page

18

19      1     Mr. Gonpo's paystubs                                      15

20

21

22

23

24

25
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 3 of 38
                                                                       3




 1      (Excerpt from 12-16-19 trial.)

 2      (A recess was taken until 2:05.)

 3                 THE COURT:    Okay.     Ladies and gentlemen, was

 4      everyone able to follow my instructions over the lunch

 5      break?   That is, not to begin to discuss the case with

 6      each other or anyone else?       Not try to access the case

 7      through the internet, or do any posting on social media?

 8                 THE JURY:    (Indicating.)

 9                 THE COURT:    Based upon the jury's response, they

10      remain fair and impartial.       All right.

11            Plaintiff, call your first witness.

12                 MR. SCHWEITZER:       The plaintiff calls Jampa

13      Gonpo.

14      (Jampa Gonpo sworn.)

15                 THE CLERK:    Please be seated.

16            Would you state your name for the record and spell

17      your last name?

18                 THE INTERPRETER:       Last name is Dorjee,

19      D-o-r-j-e-e.    First name is Tashi, T-a-s-h-i.

20                 THE COURT:    Go right ahead.

21      DIRECT EXAMINATION

22      Q.   (By Mr. Schweitzer) Mr. Gonpo, please state your name

23      for the record.

24      A.   Jampa Gonpo.

25      Q.   Are you familiar with a business Sonam's Stonewalls &
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 4 of 38
                                                                           4




 1      Arts?

 2      A.   Yes, I do.

 3      Q.   How are you familiar with that business?

 4      A.   I worked there many years.

 5      Q.   Were you working there in August of 2013?

 6      A.   Yes.

 7      Q.   When was the last time you performed work for that

 8      business?

 9      A.   December, 2015.

10      Q.   Between August of 2013 and December of 2015, did

11      there come a time when you weren't performing work for

12      that business?

13      A.   What kind of work I do?

14      Q.   You tell me what kind of work do you do?

15      A.   Stonewalls.

16      Q.   You were a stonemason?

17      A.   Yes.

18      Q.   Between August of 2013 and December of 2015, was

19      there a time when you were not performing stonemason work

20      for Sonam's Stonewalls & Arts?

21      A.   At the end of the year 2013 because of this season

22      change, it was off season and I stopped working and went

23      to Minnesota.    In December there's no stone work so they

24      had discontinued temporarily so I went to Minnesota.           I

25      worked in a hospital for two or three months.
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 5 of 38
                                                                        5




 1                 MR. MERRIGAN:     How many months?

 2                 THE INTERPRETER:     Two or three.

 3                 MR. MERRIGAN:     Thirty?

 4                 MR. SCHWEITZER:     Two or three.

 5                 MR. MERRIGAN:     Okay.

 6      Q.   (By Mr. Schweitzer)      What was the off season

 7      typically for your stone work?

 8      A.   Meaning there's no work; nothing.

 9      Q.   When did the off season begin and when did it end?

10      A.   The beginning of March --

11                 MR. GONPO:    Not the beginning, around 20.

12                 THE INTERPRETER:     March 20.

13                 MR. GONPO:    Then mid-December and then every

14      same.

15      Q.   (By Mr. Schweitzer)      Was mid-March to mid-December

16      the active season or the off season?

17                 MR. GONPO:    Active witness between --

18      Q.   (By Mr. Schweitzer) Please confine yourself to

19      Tibetan.

20                 THE INTERPRETER:     On season?

21                 MR. MERRIGAN:     I'm sorry?

22                 THE INTERPRETER:     On season.

23                 MR. MERRIGAN:     On season.

24      Q.   (By Mr. Schweitzer)      So the period from mid-December

25      through January and February into mid-March would be the
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 6 of 38
                                                                               6




 1      off season?

 2      A.   Yes.

 3      Q.   And that happened every year?

 4      A.   Yes.

 5      Q.   When did you go to work in Minnesota?

 6      A.   When it was off season.      As soon as it started the

 7      off season, I went to Minnesota.       Someone I know, I went

 8      over there and they found a job for me in the hospital.

 9      Q.   What years off season did you begin that job?             2013?

10      2014?   2015?

11      A.   In 2014 from January through April I was not

12      employed.

13      Q.   You mentioned for that job you were working in a

14      hospital.     What job were you doing?

15      A.   Housekeeping.

16      Q.   Coming back to Sonam's Stonewalls & Arts who, if

17      anyone, was your boss at that job?

18      A.   Sonam Lama.

19      Q.   Did you have --

20      A.   S-o-n-a-m L-a-m-a.

21      Q.   Did you have any other supervisors?

22      A.   There are people who would supervise but no one has

23      authority to completely decide anything.

24      Q.   Who are the people you're talking about?

25      A.   There's one guy who would look about my job.         His
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 7 of 38
                                                                             7




 1      name is Pheto, P-h-e-t-o I believe.       There's another guy

 2      named B-e-m-a-s-i-t-h-e-r who is an in-law.         My boss's

 3      relative, niece, relative, niece husband.

 4      Q.   Niece's husband?

 5      A.   Niece husband.

 6      Q.   How did their jobs differ from yours, if at all?

 7      A.   You mean different from other people?

 8      Q.   How did Pheto's job or Bemasither's job differ from

 9      your job, if at all?     If it differed at all?

10      A.   The work nature itself is nothing different, but the

11      people that I mentioned earlier and his son they would

12      take the responsibility.

13      Q.   Whose son?

14      A.   My employer's son.

15      Q.   What's that person's name?

16      A.   Sonam Gyaltsen, S-o-n-a-m G-y-a-l-t-s-e-n.

17      Q.   What do you mean by take responsibility?

18      A.   They would decide what is right, what is wrong.            If

19      one is taking the responsibility like that.

20      Q.   In terms of the project?

21      A.   It's a day-to-day job that I'm supposed to do, and

22      every day it's being asked those people to decide.

23      Q.   I see.

24            So the people you talked about taking responsibility,

25      they would be the ones deciding what tasks you would do
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 8 of 38
                                                                       8




 1      from day to day?

 2      A.   For example, like the three people that I mentioned

 3      earlier, they would take two people or one -- two people

 4      with them for the projects assigned that day so

 5      accordingly I'm taken to the assignment every day.

 6      Q.   I see.

 7            When did your working days begin at Sonam?

 8      A.   First like in the spring or autumn it begins around

 9      7:30 -- seven, seven.     In the summer it starts a little

10      earlier like 6:30, six, six o'clock in the morning.

11      Q.   Just to be clear, is it six o'clock or 6:30?

12      A.   Six o'clock.

13      Q.   Is it seven o'clock or 7:30 in the spring and autumn?

14      A.   Seven o'clock.

15      Q.   Okay.     In the spring and autumn, when did your

16      working days end?

17      A.   In spring and autumn it would stop at five.

18      Q.   And what about in the summer, when did your working

19      day end?

20      A.   Four o'clock.

21      Q.   Can you describe the course of a typical working day?

22      How it started?     How it continued and up until the end?

23      A.   The job responsibility?

24      Q.   Yes.     How did your day start?    What did you do during

25      your day?    And how did it end?
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 9 of 38
                                                                           9




 1      A.     It's a manual job to build stonewalls, dig holes,

 2      foundation.     You remove the boulders, break them, or you

 3      have to build stairs, stone stairs like.

 4      Q.     What do you do in order to start your working day?

 5      A.     What do you mean?

 6      Q.     Do you go directly to the job site or do you go

 7      someplace else?

 8      A.     First in the morning when we arrive we go to boss

 9      place, shop, backyard.

10                  MR. GONPO:     Tools and kind of garage or

11      whatever.

12      Q.     (By Mr. Schweitzer)    Please confine your answers to

13      Tibetan.

14      A.     Where they keep the items or equipment.       The morning

15      at seven o'clock we have to reach that place, the

16      equipment place.

17      Q.     What do you do after you reach the boss's shop?

18      A.     So boss would send two, three people, with three

19      people that I mentioned earlier, and they would go to

20      different sites and they work there.

21      Q.     I see.

22             What happened if it was a very hot day or a rainy

23      day?    Would you stop work early?

24      A.     For example, like if the weather forecast said it was

25      going to be rain the next day, we would be sent to a
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 10 of 38
                                                                         10




 1      different location, different work.        The same thing with

 2      if the condition was very hot weather.

 3      Q.    Where would you be sent and what work would you be

 4      doing?

 5      A.    For example, like if there are any work to be done in

 6      the basement of a house or painting or any kind of a

 7      renovation like that.

 8      Q.    I see.

 9      A.    And that job was going on for everybody and me and

10      Pheto.

11      Q.    How, if at all, was your working time recorded from

12      day to day?

13      A.    My boss gave us an organizer.       You know, an organizer

14      and in there we record as soon as we arrive at that job --

15      the boss place, it's recorded there.

16            So all those timings were recorded in it.        In the

17      summer it's four o'clock when we finish and in the spring

18      and autumn it's recorded five o'clock.

19      Q.    When you say an organizer, are you referring to a

20      pocket calendar, a day planner, something like that?

21      A.    It's more like a calendar.

22      Q.    Okay.    And who recorded your working times in the

23      calendars you were given?

24      A.    The process was recorded every day by ourselves and

25      then at the end of the month it's shown to the boss and he
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 11 of 38
                                                                         11




 1      calculates accordingly and paid us and signed it.          Not

 2      exactly paid, but it's recorded and the times were

 3      calculated and the time that he paid was there and the

 4      remaining time there was no pay.       It was passed onto the

 5      calendar and he signed on it.

 6      Q.    What happened to the calendar at the end of the

 7      month?

 8      A.    What we did was every month it was signed by him and

 9      at the end of the year session, he takes away the

10      calendar.

11      Q.    Your calendars for the years 2013, '14, and '15 are

12      not in your possession anymore?

13      A.    What I have is the paystub that I was paid and I do

14      not have the carry-over balance of time that he signed.

15      It was with him.

16      Q.    To your recollection how many hours would you work in

17      a typical week?

18      A.    Every day from Monday through Friday I worked like

19      ten hours.    On Saturday I would work like six or seven

20      hours.

21      Q.    From what time of day until what time of day do you

22      work on Saturdays?

23      A.    The starting time is the same like I explained

24      earlier, either spring, summer, or autumn.         Saturdays

25      sometimes we finish by one o'clock or sometimes two
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 12 of 38
                                                                        12




 1      o'clock.     Summer and autumn -- spring and autumn we worked

 2      until two o'clock.

 3      Q.    So just to be clear, on Saturdays during the spring

 4      and autumn you worked from seven until two?

 5      A.    From seven until two o'clock.

 6      Q.    And in the summer you worked on Saturdays from six

 7      until one?

 8      A.    Yes.

 9      Q.    Okay.    When the boss added up the hours worked at the

10      end of each month, did he add them up week by week or for

11      the whole month?

12      A.    The whole month.     For example, like if I was paid

13      like twice a month, bimonthly, it's calculated like about

14      35 hours a week -- biweekly, two weeks, one check.

15            Every check is paid for 35 hours but it's not a

16      reliable calculation.      If you closely check, then you

17      missed a lot of hours.      Some checks carried more hours;

18      some carried less hours.

19            For example, at the end of the month let's say I was

20      paid for 60 hours.     And if I calculate the hours that I

21      worked the whole month, what he would do is after

22      deducting the 60 hours that he paid and the rest of the

23      hours he signed on the paycheck -- on the calendar and he

24      would promise that we'd be paid later and he will just

25      leave it like that.
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 13 of 38
                                                                          13




 1      Q.    So that was a lot of information at once.        I'd like

 2      to walk back a little bit and go through that step by

 3      step.

 4              How often were you paid?

 5      A.    There's no definite kind of payment schedule.

 6      Sometimes I got paid twice a month; sometimes only once.

 7      Q.    Did it ever come to pass that you were paid in the

 8      middle of the month before you had given your boss the

 9      record of hours you had worked over the course of the

10      month?

11      A.    The check is given the middle of the month.

12      Sometimes I do get checks.

13      Q.    And to your knowledge how is the amount of hours that

14      you're being paid for those checks that you were given in

15      the middle of the month, before you give your boss the

16      accounting of hours you worked for the month, how is the

17      number of hours determined?

18      A.    Like I explained earlier, at the end of the month it

19      was calculated how many hours I worked and then the check

20      that was paid calculates to a certain amount of -- that

21      covered a certain amount of the hours and the remaining

22      hours were carried forward and signed by him.         And every

23      check does not have reliable exact hours.         For example,

24      like in my paystub some of the paystubs had more payment

25      and some had less.
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 14 of 38
                                                                             14




 1                   MR. SCHWEITZER:      Your Honor, may I approach the

 2      witness and show him an exhibit?

 3                   THE COURT:   Yes.

 4      Q.    (By Mr. Schweitzer) I'm showing you now what's been

 5      marked for identification as Plaintiff's Exhibit 4.             Do

 6      you recognize that document?

 7      A.    Yes.

 8      Q.    What is it?

 9      A.    This is one of the check payments that I received,

10      paystub.

11      Q.    Specifically that paystub is part of a larger group

12      of paystubs; is it not?

13      A.    Looking at it, this is one of the paystubs that had

14      more hours in it.

15                   THE COURT:   Hold on one second.

16      (A short pause in the proceeding.)

17                   THE COURT:   Okay.     Go ahead.

18      Q.    (By Mr. Schweitzer) Turning back to the first page of

19      this exhibit, I'm going to direct your attention to the

20      line beginning pay period.

21            What is the pay period for this paystub?

22      A.    It says from July, July 20, 2013 to August 2, 2013.

23      Q.    And turning to the last page of this exhibit, what is

24      the pay period covered by this paystub?

25      A.    October 17, 2015 to October 30, 2015.
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 15 of 38
                                                                          15




 1      Q.    Are these paystubs that you received from your

 2      employer?

 3      A.    Yes.

 4      Q.    Did these paystubs each come with a check?

 5      A.    Sometimes I get a check along with it; sometimes I

 6      don't and I had to go and ask for it.

 7                   MR. SCHWEITZER:     Okay.   At this time, Your

 8      Honor, I'd ask that Plaintiff's Exhibit 4 be moved into

 9      evidence.

10                   THE COURT:   Any objection?

11                   MR. MERRIGAN:     I'm sorry, what was the last page

12      in this exhibit?     Was it the pay date 11/6/15?

13                   MR. SCHWEITZER:     Pay day 11/6/15 Bates No.

14      P-148.

15                   MR. MERRIGAN:     I have no objection, Your Honor.

16                   THE COURT:   All right.      That will be allowed.

17      That's introduced into evidence.         That will be marked.

18            What will it be marked as?

19                   THE CLERK:   One.

20                   THE COURT:   So Plaintiff's Exhibit 4 becomes

21      trial exhibit 1 for plaintiff.

22      (Plaintiff's Exhibit 1 admitted.)

23                   THE COURT:   So when something is introduced as

24      an exhibit, that means you will get it.         The parties are

25      free to show it to you now or put it up on the screen, or
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 16 of 38
                                                                         16




 1      just allow you to inspect it when you deliberate.          You

 2      will have it with you.       All right?

 3                   MR. SCHWEITZER:     Permission to publish the

 4      exhibit?

 5                   THE COURT:   Yes.

 6                   MR. SCHWEITZER:     Thank you, Your Honor.

 7      Q.    (By Mr. Schweitzer) Can you see the exhibit page

 8      clearly on your screen?

 9      A.    Yes.

10                   THE COURT:   The screens actually pull out

11      towards you if you want to try to move them.

12      Q.    (By Mr. Schweitzer) For this pay period October 17,

13      2015 through October 30, 2015 that's a 14-day period,

14      correct?

15      A.    Looking at it, for example, this is for two weeks'

16      pay period and the hours that I was paid it stated only 36

17      hours, which calculates for me there's nothing -- not that

18      many hours that I worked.

19                   MR. MERRIGAN:     I'm sorry, not many hours I

20      worked?

21                   THE INTERPRETER:     I worked looking at it.

22      Q.    (By Mr. Schweitzer)      What do you mean when you say

23      that's not the many hours that you worked?

24      A.    For example, the hours that was paid in here for two

25      weeks, it's very clear that I was not paid enough hours.
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 17 of 38
                                                                          17




 1      Obviously there's some missing hours.

 2                   MR. MERRIGAN:     It's clear -- I'm sorry.    It was

 3      clear I was not paid what?

 4                   THE INTERPRETER:     Missing hours.

 5                   MR. MERRIGAN:     Before that?

 6                   THE WITNESS:    For example, for 14 days the hours

 7      that I worked is stated only 36 hours and in practical

 8      that's not the truth.

 9      Q.    (By Mr. Schweitzer)      What would be the number of

10      hours you worked over a 14-day period?

11      A.    For five days it's according to calculate 50 hours

12      and adding a Saturday seven hours is going to be 57 in a

13      week and that's going to be twice so obviously it's not

14      that much.

15      Q.    I see.

16            I'm now showing you the second to last page of the

17      exhibit.     This does not have a Bate's number but it covers

18      a period from October 4th to October 17th and lists a pay

19      date of October 24, 2014.

20                   MR. MERRIGAN:     Is there a Bates Number?

21                   MR. SCHWEITZER:     I'm sorry, I have this in the

22      wrong order.     This should be the last second to last one,

23      and, no, this one still doesn't have a Bates Number.            It's

24      from September 19th to October 2nd.

25                   MR. MERRIGAN:     So that's the second one you're
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 18 of 38
                                                                          18




 1      working with?

 2                   MR. SCHWEITZER:        Yes.

 3                   MR. MERRIGAN:     Thank you.

 4                   THE WITNESS:     The year 2015 --

 5                   MR. MERRIGAN:     Are these screens supposed to be

 6      blue?

 7                   MR. SCHWEITZER:        I think there's something with

 8      the input cable.

 9                   THE COURT:     I see some are green; some are blue,

10      What color are the jurors'?

11                   A JUROR:     It changes from white to blue.

12                   MR. MERRIGAN:     It's hard to see.

13                   THE COURT:     It is hard to see when it's blue.

14                   MR. MERRIGAN:     The technician was here earlier.

15      I don't think it's supposed to be blue.

16                   MR. SCHWEITZER:        When I move the input cable

17      towards that way, it becomes white.

18                   THE COURT:     Okay.     We will have the I.T. person

19      come in.

20                   MR. MERRIGAN:     Thank you.

21      Q.    (By Mr. Schweitzer) The pay date on this is October

22      9, 2015, right?

23      A.    Yes.

24      Q.    To your recollection when were you given this

25      paystub?
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 19 of 38
                                                                          19




 1      A.    My guess would be I must have received it the same

 2      date.

 3      Q.    So in the middle of October?

 4      A.    Something like that.

 5      Q.    And this pay period is supposed to cover overlaps

 6      from September to October; isn't that right?

 7      A.    This paystub is given to us by him but he wouldn't

 8      tell us anything about it.      We were simply issued the

 9      check and the paystub but never explained what was that,

10      covered the pay periods.

11      Q.    Do you read English?

12      A.    Yes, sometimes.     A little bit.

13      Q.    My question is taking it that the pay period is from

14      September 19th to October 2nd of 2015, when did you give

15      your boss the accounting of the hours for the month of

16      September 2015?

17      A.    There's no relevance to this calculation.        What was

18      done by my boss was at the end of the month, the hours

19      were added up and from that hour the number that I was

20      paid on this paystub was deducted and then remaining hours

21      were carried forward.

22      Q.    When you say carried forward, do you still have hours

23      that you weren't paid?

24      A.    That was the main reason because the hours that was

25      not paid is signed on the calendar but that was taken over
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 20 of 38
                                                                        20




 1      by him and he said he would take care of it at the end of

 2      the year and he never did.      That's the main reason why I

 3      end up being here.

 4      Q.    Did he take care of it at the end of 2013 or 2014?

 5      A.    No.

 6      Q.    Do you know sitting here today how many hours you

 7      weren't paid for?

 8      A.    To my estimation I was paid only half of what I

 9      worked for and that's my estimation, but the truth is

10      real.    The calculation would be the calendar was with him

11      and with that we would know better the truth.         If he

12      showed in that calendar, then it would clarify everything.

13              Like I explained earlier, I worked 50 hours plus

14      Saturdays seven hours so the payment that I received is

15      the paystub that I have.      I had provided here and the rest

16      of the hours are sitting.

17                   MR. MERRIGAN:   Are what?

18                   THE INTERPRETER:   Sitting with him.

19      Q.    (By Mr. Schweitzer)     Did you get any breaks during

20      the working day?

21      A.    Lunch break, half hour.

22      Q.    Any other breaks?

23      A.    There's no other special breaks.

24      Q.    When you recorded your time in the book, did you

25      except out your lunch half hour?
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 21 of 38
                                                                           21




 1      A.    Yes.     The half-hour lunch break was added to the

 2      calculation.

 3      Q.    And because it was added to the calculation, it would

 4      have ended up in the total monthly hours that your boss

 5      had at the end of the month?

 6      A.    There was no break when working but half hour.            What

 7      my boss had explained to us was that there was a paid

 8      lunch break.

 9      Q.    I see.

10            Let's return to the job you had in Minnesota for a

11      moment.

12            How was your time recorded there?

13      A.    The system was very simple.      When you start your job,

14      you have to swipe your card.       And when you finish the job

15      for the day, then you swipe it and every biweekly you get

16      the check.

17      Q.    All right.     Did you ever work more than 40 hours a

18      week at the Minnesota job?

19      A.    No.

20      Q.    Did any of your coworkers ever work more than 40

21      hours at the Minnesota job?

22                   MR. MERRIGAN:   Objection.

23                   THE COURT:   At the Minnesota job, irrelevant.

24      Objection sustained.      You should disregard the question.

25      Q.    (By Mr. Schweitzer)     To your knowledge what would
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 22 of 38
                                                                         22




 1      have happened if you had worked more than 40 hours at the

 2      Minnesota job?

 3      A.    What I learned from my coworkers was that --

 4                   MR. MERRIGAN:      Objection.

 5                   THE COURT:   Sustained.

 6                   THE INTERPRETER:      What my coworkers told me was

 7      --

 8                   THE COURT:   No.

 9                   MR. MERRIGAN:      Stop.

10                   THE COURT:   That's sustained so you can't answer

11      that question.     The objection is sustained.      That means

12      you strike or disregard the question, and any part of the

13      answer that came out disregard it.

14      Q.    (By Mr. Schweitzer)       Are you familiar with the term

15      and concept of overtime?

16      A.    I learned when I was there.

17      Q.    When you were where?

18      A.    When I was in Minnesota.

19      Q.    How did you learn about it?

20      A.    The senior coworkers over at the hospital told me

21      that there's overtime and I saw on the wall that the

22      number of overtime mentioned over there, but that overtime

23      was given only to the senior workers over there.          They

24      said -- so I saw that on the wall who are entitled for

25      overtimes.
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 23 of 38
                                                                         23




 1      Q.    Did you see any similar posting on the wall at

 2      Sonam's business?

 3      A.    No.   No.

 4      Q.    Had Sonam -- before you worked at the Minnesota

 5      Hospital -- had he ever told you about overtime?

 6      A.    No.

 7      Q.    After you learned about overtime at Minnesota, did

 8      you ever complain to Sonam about not being paid overtime?

 9      A.    I told him that to account my balance hours.         I

10      needed money.

11      Q.    That is to say, you told him to pay you for the hours

12      that you had accumulated?

13                  MR. MERRIGAN:     Objection.

14                  MR. SCHWEITZER:     I wasn't really clear on what

15      he was saying.     I'm trying to clarify.

16                  THE COURT:    The objection is sustained.      The

17      question is stricken.      You can ask him to repeat what he

18      said or ask the stenographer to read it back.

19      Q.    (By Mr. Schweitzer)     What, if anything, did you

20      complain to Sonam about about not being paid about your

21      wages?

22      A.    While I was in Minnesota, I asked him to pay me the

23      balance hours and what he said was to return and he has

24      new jobs for him.     He needed me.    He said there was a job

25      in New Hampshire to build a stupa, s-t-u-p-a, and he
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 24 of 38
                                                                        24




 1      promised to clear up that account.        That is why I came

 2      back.    Then I worked for 2014, 2015 but still then he

 3      didn't clarify that account.

 4      Q.    I see.

 5                   MR. SCHWEITZER:     May I approach, Your Honor?

 6                   THE COURT:   Yes.

 7      Q.    (By Mr. Schweitzer) I'm showing you what's been

 8      marked for identification as Plaintiff's Exhibit 14.

 9      These are Bates indexed P-149 through P-168.         Take a

10      moment to look at these and let me know when you're ready.

11      A.    This one is showing a photograph explaining it.

12                   MR. GONPO:   He told me if I come back in 2014 --

13                   MR. MERRIGAN:     Objection, no question, Your

14      Honor.

15                   THE COURT:   Overruled.

16                   MR. SCHWEITZER:     Let the record reflect that the

17      witness was looking at page 157.

18                   THE COURT:   We are going to -- let's hold on.

19              Attorney Schweitzer, take back the pictures.

20                   MR. SCHWEITZER:     Yes, Your Honor.

21                   THE COURT:   I just want to do it one at a time

22      to stay organized.     Are each of those marked for ID?

23                   MR. SCHWEITZER:     They're all part of the

24      singular Exhibit 14.      Each is Bates indexed and in

25      order.
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 25 of 38
                                                                        25




 1                   THE COURT:   All right.    Is your plan to

 2      introduce those?

 3                   MR. SCHWEITZER:     Yes.

 4                   THE COURT:   All right.    Is there going to be an

 5      objection?

 6                   MR. MERRIGAN:     I'd like to reserve an objection

 7      until such time as I review these with my client.

 8                   THE COURT:   All right.    So I'm just going to ask

 9      you to do one at a time and do some type of identifying

10      characteristics of each one so the witness isn't holding

11      the group because I can't quite keep track which ones he's

12      referring to.     So start over with one at a time.

13                   MR. SCHWEITZER:     All right.

14      Q.    (By Mr. Schweitzer)      Directing your attention to the

15      documents 149 and 150, do you recognize these documents?

16      A.    Yes.

17      Q.    What do you recognize them to be?

18      A.    That's the stonewall and stairways constructed.

19      Q.    Is it a photograph?

20      A.    Yes.

21      Q.    Did you take this photograph?

22      A.    Yes.

23      Q.    When did you take this photograph?

24      A.    I believe the timing was around 2011 in Cape Cod.

25      Q.    Now showing you documents No. 151 and 152, do you
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 26 of 38
                                                                        26




 1      recognize this?

 2      A.    Yes.

 3      Q.    What do you recognize it to be?

 4      A.    For a school.    We built a big gate, school gate.

 5      Q.    Is this a photograph of that gate?

 6      A.    Yes.

 7      Q.    Did you take that photograph?

 8      A.    Yes.

 9      Q.    Specifically this is the front and the back of a

10      printed photograph and there's writing on the back; is

11      that your handwriting?

12      A.    Yes.

13                   MR. MERRIGAN:   I'm sorry, what page are you on?

14                   MR. SCHWEITZER:     That was 151 and 152.

15                   MR. MERRIGAN:     152 you're saying is the back?

16                   MR. SCHWEITZER:     Yes.

17                   MR. MERRIGAN:     Thank you.

18                   THE COURT:   So the last picture was of a school

19      gate?

20                   MR. SCHWEITZER:     Yes.

21                   THE COURT:   What year was that?

22                   THE INTERPRETER:     Around 2012, 2012 and '13.

23      Q.    (By Mr. Schweitzer)      I'm now showing you what was

24      marked as number 153 and 154.       Do you recognize this?

25      A.    Yes.
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 27 of 38
                                                                        27




 1      Q.    What do you recognize it to be?

 2      A.    This photograph was taken in Vermont.        A resident who

 3      had built a very large wall.       It was a huge assignment.

 4      We built stonewalls all around.

 5      Q.    And did you take this photograph?

 6      A.    Yes.

 7      Q.    This is the front and the back of the photograph, a

 8      printed photograph, and the back has handwriting on it.

 9      Is that your handwriting?

10      A.    Yes.

11                   MR. MERRIGAN:     Is that page 154?

12                   MR. SCHWEITZER:     153 and 154.

13                   THE COURT:   What's the year of the Vermont wall?

14                   MR. SCHWEITZER:     155 and 156?

15                   THE COURT:   The year?

16      Q.    (By Mr. Schweitzer) Oh.      Turning back to 153 and 154,

17      what year was this photograph taken?

18      A.    2013 to '15.     This was a huge project.     It lasted for

19      two, three years.     Even after I left, it wasn't finished.

20      Q.    Was the photograph taken towards the beginning of

21      when you worked on the project or at the end or towards

22      the middle you worked on the project?

23      A.    It's the middle of the completion and it was taken at

24      that time.

25      Q.    All right.     Now showing you pages 155 and 156, do you
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 28 of 38
                                                                         28




 1      recognize this?

 2      A.    Yes, same place.

 3      Q.    This is a different photograph?

 4      A.    That was at the end of the project and it's widened,

 5      not ended but after that.        It's a huge project.

 6      Q.    When did you take this photograph?

 7      A.    It's the same time frame of the earlier photos.

 8      Q.    Okay.    I'm showing you pages 157 and 158.       Do you

 9      recognize these documents?

10      A.    Yes.

11      Q.    What do you recognize them to be?

12      A.    This is one project that I personally took the

13      responsibility.

14      Q.    And where was that project located?

15      A.    This was in November and over at a skiing resort

16      place and in front of building I built that.

17                    MR. MERRIGAN:   I'm sorry?

18                    THE INTERPRETER:    In front of the building.

19      Q.    (By Mr. Schweitzer) And did you take this photograph?

20      A.    Yes.

21      Q.    And the back of the photograph has your handwriting

22      on it?

23      A.    Yes.

24      Q.    When did you take this photograph?

25      A.    2014.
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 29 of 38
                                                                        29




 1      Q.    I'm now showing you pages 159 and 160.        Do you

 2      recognize the document?

 3      A.    Yes.

 4      Q.    This is a photograph?

 5      A.    Yes, I do recognize it.

 6      Q.    Is it a photograph?

 7      A.    Yes.

 8      Q.    What is it a photograph of?

 9      A.    C-h-o-r-t-e-n which relates to stupa in English,

10      s-t-u-p-a, stupa.

11      Q.    Stupa is a religious thing?

12      A.    Yes.

13      Q.    Where was this particular stupa located?

14      A.    New Hampshire.

15      Q.    When did you take this photograph?

16      A.    This was also built in 2014 right after I completed

17      the earlier photo, that circle one by the skiing resort

18      place.     After the completion of that circle that I built

19      at the resort right after the completion, I worked on this

20      project.

21      Q.    Is this the project that you and Mr. Lama discussed

22      while you were working in Minnesota?

23      A.    Yes.    He said I had a very important project and he

24      asked me to come, and after the completion he promised to

25      settle all the past dues.
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 30 of 38
                                                                           30




 1      Q.    Now showing you document 161.         This is the face of a

 2      photograph without the back.          Do you recognize this

 3      photograph?

 4      A.    Yes.

 5      Q.    Did you take this photograph?

 6      A.    Yes.

 7      Q.    What is it a photograph of?

 8      A.    This is a wall built outside the house.

 9      Q.    Where was this photograph taken?

10      A.    It's close by.       In the middle of the jungle.

11                    THE INTERPRETER:       The witness said something in

12      English I couldn't -- the interpreter failed to translate

13      it.   Shelburne Falls, a name of the place.          I don't know.

14      Q.    (By Mr. Schweitzer)       Shopping Falls?

15      A.    Shell.

16                    MR. GONPO:    Shelburne.

17                    THE COURT:    Shelburne, S-h-e-l-b-u-r-n --

18                    MR. SCHWEITZER:       Shelburne.   Okay.

19                    THE COURT:    -- e.

20                    MR. SCHWEITZER:       Shelburne.

21      Q.    (By Mr. Schweitzer)       When did you take this

22      photograph?

23      A.    To the best of my recollection somewhere like 2012,

24      '11 so then I'm not sure.

25      Q.    Okay.    I'm now showing you page No. 162.         This is
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 31 of 38
                                                                        31




 1      another face of a photograph without the back.         Do you

 2      recognize the photograph?

 3      A.    Yes.

 4      Q.    What do you recognize it to be of?

 5      A.    This is a wall and stairs.

 6      Q.    And where are the wall and stairways located?

 7      A.    In Amherst somewhere.

 8      Q.    Elmherst.    What state?

 9      A.    Amherst.

10      Q.    Oh, Amherst.

11      A.    Close by Northampton.      I do not have the address.

12      Q.    I apologize.    I'm in Queens all the time.      When I

13      hear Amherst, I hear Elmherst.

14            When did you take this picture?

15      A.    I believe it was in 2015.

16      Q.    I'm now showing you page number --

17                   MR. MERRIGAN:   Is there a date?     Did he respond

18      when did he take it?

19                   THE INTERPRETER:    2015.

20                   MR. MERRIGAN:   Thank you.

21      Q.    (By Mr. Schweitzer) Now showing you page 163.         Do you

22      recognize this photograph?

23      A.    Yes.

24      Q.    What do you recognize it to be of?

25      A.    This in regular language what we call is a retainer
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 32 of 38
                                                                         32




 1      wall that was built.      In front of the house we built

 2      flower spaces and a lot of other stuff.

 3      Q.    I see.     And where is this house and retaining wall?

 4      A.    In Amherst close by the previous picture.

 5      Q.    I see.

 6            And did you take this photograph?

 7      A.    In Amherst and Belchertown.

 8      Q.    Belchertown.     Okay.

 9            Did you take this photograph?

10      A.    Yes.

11      Q.    When?

12      A.    This too was taken between 2014 and '15.

13      Q.    I'm now showing you page No. 164.       Do you recognize

14      the photograph?

15      A.    Yes.

16      Q.    Did you take this photograph?

17      A.    Yes.

18      Q.    What is it a photograph of?

19      A.    It's some kind of a stairway.       A wall, stairways.

20      Q.    I heard patio.

21                    THE INTERPRETER:   Patio, sorry.    I couldn't

22      catch it.

23      Q.    (By Mr. Schweitzer)      And where is this stairway and

24      patio?

25      A.    Amherst.
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 33 of 38
                                                                         33




 1      Q.     And when did you take this photograph?

 2      A.     2015, the same place.

 3      Q.     Let the record reflect I'm showing the witness page

 4      165.     He identified it as the same place as 164.

 5      A.     That was the front and the previous one was exact.

 6      Q.     I'm now showing you 166.     Do you recognize this

 7      photograph?

 8      A.     Yes, the same house.

 9      Q.     The same one as 164 and 165?

10      A.     Yes, from the corner.

11                    MR. GONPO:   Side of the house.

12      Q.     (By Mr. Schweitzer)     Now showing you 167.    Is this

13      the same house?

14      A.     Yes, same house, the walkways.

15      Q.     What about 168?

16      A.     This is different.

17      Q.     Where was this photograph taken?

18                    MR. GONPO:   Before Northampton and then in the

19      field.     I don't know exactly the name of the place.

20                    THE INTERPRETER:   Before Northampton in the

21      field and a little -- when you enter into Northampton,

22      there's an agricultural field and somewhere there.

23      Q.     (By Mr. Schweitzer)     I see.

24             Did you take this photograph?

25      A.     Yes.
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 34 of 38
                                                                           34




 1      Q.    When?

 2      A.    2015.

 3                    MR. SCHWEITZER:      That is the last page in the

 4      proposed exhibit.     At this time I ask that Plaintiff's

 5      Exhibit 14 be entered into evidence as trial Exhibit 2.

 6                    MR. MERRIGAN:     Your Honor, as I indicated, I'd

 7      like an opportunity to review these with my client.

 8                    THE COURT:   All right.      How long will that take?

 9                    MR. MERRIGAN:     Are we going to have a break?

10                    THE COURT:   I didn't know if it was something

11      you could do in a minute.

12                    MR. MERRIGAN:     I would need a few minutes during

13      a break.

14                    THE COURT:   Okay.

15                    MR. SCHWEITZER:      Each of these was disclosed

16      during discovery.

17                    THE COURT:   We will take five minutes so you

18      will be able to do that.        So move on.

19                    MR. MERRIGAN:     Thank you.

20                    MR. SCHWEITZER:      Okay.

21      Q.    (By Mr. Schweitzer) What was your rate of pay in

22      2013?

23                    THE INTERPRETER:      What was your rate of pay in

24      2013?

25      Q.    (By Mr. Schweitzer)       What was your rate of pay in
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 35 of 38
                                                                        35




 1      2013?

 2      A.    $14.

 3      Q.    Since that time until the end of your employment with

 4      Sonam, did your rate of pay at Sonam change?

 5      A.    Even though I was promised a raise when I returned

 6      from Minnesota but I didn't receive any raise.

 7      Q.    What raise were you promised?

 8      A.    There was no specific rate but I was promised a

 9      raise, yes.

10      Q.    How many coworkers did you have when you were working

11      at Sonam?

12      A.    During the time frame 2011, '12, '13 we had 12, 13

13      people.

14                   MR. MERRIGAN:     Twelve or 13?

15                   THE INTERPRETER:     Twelve, 13 coworkers.

16                   MR. MERRIGAN:     Thank you.

17      Q.    (By Mr. Schweitzer) What about 2014 and 2015?

18      A.    In '14 to '15 there were nine coworkers, maybe more.

19      And sometimes there were people who come to work, new

20      ones, and they worked for like two weeks' time, ten days

21      like that and leave.

22                   MR. SCHWEITZER:     Nothing further.

23                   THE COURT:   All right.    We will just take our

24      break.    Because you won't finish with this witness, we'll

25      come back after the break regarding your introducing that
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 36 of 38
                                                                        36




 1      group of photographs.

 2                  MR. SCHWEITZER:    Thank you.

 3                  THE COURT:    So we will take a five- to

 4      ten-minute break and then we'll come back.         During the

 5      break you're not to discuss the case with each other or

 6      anyone else.    Do not try to access the case on the

 7      internet or post anything on the internet.

 8      (The jury left at 3:24 until 3:40.)

 9      (End of excerpt.)

10      ---------------

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 37 of 38
                                                                        37




 1      (The certification of this transcript does not apply to

 2      any reproduction of this transcript, unless under the

 3      direct control and/or supervision of the certifying

 4      reporter.     I assume no responsibility for the accuracy of

 5      any reproduced copies not made under my control or

 6      direction.)

 7

 8                                 CERTIFICATION

 9

10                  I certify that the foregoing is a correct

11      transcript of the record of proceedings in the

12      above-entitled matter to the best of my skill and ability.

13

14

15

16      /s/ Alice Moran                             December 16, 2019

17      Alice Moran, RMR, RPR

18      Federal Official Court Reporter

19

20

21

22

23

24

25
     Case 3:16-cv-40138-MGM Document 165 Filed 12/26/19 Page 38 of 38
                                                                        38




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
